Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubberstein et al. (US 6159153).
Regarding Claims 1, 9, and 16, Dubberstein discloses a method and system, and an associated computer readable medium to perform steps, in which an ultrasound transducer (120) that is mounted in an ultrasound probe, as in Column 5 Line 51, transmits a plurality of ultrasound beams (130, 130a, 130b, and 130c), as in Column 6 Lines 13-15 and shown in Figure 1B, interpreted as a shot sequence having a plurality of shots defining a total number of shots of the shot sequence. Additionally, Dubberstein discloses six beams (401, 402, 411, 412, 421, and 422) are transmitted, as in Column 11 Lines 58-63, interpreted as the total number of shots in a shot sequence, for which there are two directions (450 and 460) the transducer uses when the beams are transmitted in an array, as in Column 11 Lines 60-63 and shown in Figure 4, interpreted as a minimum spatial difference that is at least a quarter of the total number of shots in a shot sequence, as each direction defines three beams, which is 50%, or at least a quarter of the six total beams. Furthermore, Dubberstein discloses a method, as in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 10, 11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubberstein et al. (US 6159153) in view of Melki et al. (WO 2018087400).
Regarding Claims 2, 10, and 17, Dubberstein discloses a method and system, and  an associated computer readable medium to perform steps, in which the transducer (120) is excited and transmits ultrasound beams to scan a region, as disclosed in Column 8 Lines 19-25 and shown in Figure 2 (150 and 155), interpreted as a shot sequence. When the transducer (120) transmits the ultrasound beams, half of the beams (401, 411, and 421) are generated within a sector (460), interpreted as a first portion transmitted for a first substantially half of the total number of shots of the shot sequence, as in Column 
However, Dubberstein does not disclose the first portion to comprise a first shot pattern that is repeated for the first substantially half of the total number of shots. Yet, Melki discloses a system that utilizes a wide-sector image (40) that is scanned with four divergent transmit means, as in Page 7 Lines 3-11 and shown in Figure 2a, interpreted as a first shot pattern. The wide-sector image (40) is acquired with the four beams from the multiline beamformer, interpreted as the total number of the shot pattern, using a “common transmit pulse sequence,” as in Page 8 Line 10, where the transmit pulse sequences are unique for each mode and alternate line-by-line (shot-by-shot), as in Page 1 Lines 17-18, and the first pulse sequence would be repeated for two of the four lines, or 50%, which is interpreted as the shot pattern being repeated for the first substantially half of the total number of shot pattern.  The cited system of Melki requires a corresponding method and computer, and thus inherently includes a computer program. Additionally, Melki’s disclosure of the wide-sector image (40) includes an image field comprising first outer side, a second outer side opposite the first outer side, and a center between the first outer side and the second outer side, which are not specifically labeled as elements but are labeled by examiner in Figure 2a of Melki below.

    PNG
    media_image1.png
    303
    474
    media_image1.png
    Greyscale


Furthermore, Melki discloses the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2, interpreted as a first zone adjacent the first outer side, a second zone between the first zone and the center, a third zone between the center and the fourth zone, and a fourth zone adjacent the second outer side that make up an image field, respectively according to the elements disclosed in Melki. It would have been obvious to combine the teachings of Dubberstein with the zones and shot pattern of Melki in order to provide a “high acquisition frame rate using a single mode of acquisition” and to produce three varieties of images simultaneously from the same echo data, as taught by Melki as in the Abstract. 
Regarding Claims 3, 11, and 18, Dubberstein discloses a method and system, and associated computer readable medium to perform the steps, in which the transducer (120) is excited and transmits ultrasound beams to scan a region, as disclosed in Column 8 Lines 19-25 and shown in Figure 2 (150 and 155), interpreted as a shot sequence. When the transducer (120) transmits the ultrasound beams, half of the beams (402, 412, and 422) are generated within a sector (450), interpreted as a second portion transmitted for a second substantially half of the total number of shots of the shot sequence, as in 
Dubberstein also discloses the adjacent beams are defined by adding the incremental angle (φ) to the previously generated ultrasound beam, as in Column 12 Lines 1-5, interpreted as a starting zone in the second shot sequence depends on an ending zone of a last ultrasound shot in the first sequence, as the incremental angle (φ) is always added to the previous beam. However, Dubberstein does not teach the second shot pattern comprises a second sequence of ultrasound shots transmitted in a fourth zone, a first zone, a third zone, and a second zone. Yet, Melki discloses the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2a, interpreted as a first zone, a second zone, a third zone, and a fourth zone, respectively according to the elements disclosed in Melki. It would have been obvious to combine the teachings of Dubberstein with the first shot pattern and zones of Melki in order to provide a “high acquisition frame rate using a single mode of acquisition” and to produce three varieties of images simultaneously from the same echo data, as taught by Melki as in the Abstract. 
Regarding Claims 6 and 13, Dubberstein does not teach a second zone. However, the method and apparatus resulting from the combination of the ultrasound beams of Dubberstein with the second zone of Melki includes the transmission of subsequent shots toward the first outer side, as designated in Figure 2a of Melki. It would have been obvious to combine the teachings of Dubberstein with the second zone of Melki in order to provide a “high acquisition frame rate using a single mode of acquisition” and 
Regarding Claims 7 and 14, Dubberstein does not teach a third zone. However, the method and apparatus resulting from the combination of the ultrasound beams of Dubberstein and the third zone of Melki includes the transmission of subsequent shots toward the second outer side, as designated in Figure 2a of Melki. It would have been obvious to combine the teachings of Dubberstein with the third zone of Melki in order to provide a “high acquisition frame rate using a single mode of acquisition” and to produce three varieties of images simultaneously from the same echo data, as taught by Melki, as in the Abstract.

Claims 5, 8, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubberstein and Melki, as applied to Claims 2, 10, and 16, in view of Davies et al. (US 20060064015).
Regarding Claims 5 and 12, Dubberstein discloses all features of the invention as substantially claimed but is not specific to a first shot in the first zone that is transmitted adjacent the first outer side, and wherein each subsequent shot in the first zone moves toward the center. However, Melki teaches a the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2, where subsector (42) is interpreted as a first zone adjacent the first outer side. Additionally, Davies discloses 32 transmitters that transmit signals (526) converge toward the center to an object (524), as in [0147] and shown in Figure 15, where the signal sequence “can be transmitted from the transmitters in different ways,” such as beginning with transmitter 1 followed by transmitter 16, then transmitter 2, as in [0148], interpreted as a first shot is transmitted adjacent the first outer side, and wherein each subsequent shot moves toward the center. It would have been obvious to combine the teachings of Dubberstein and Melki with the transmitters of Davies 
Regarding Claims 8 and 15, Dubberstein discloses all features of the invention as substantially claimed but is not specific to a first shot in the fourth zone that is transmitted adjacent the second outer side, and wherein each subsequent shot in the fourth zone moves toward the center. However, Melki teaches the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2, where subsector (48) is interpreted as a fourth zone adjacent the second outer side. Additionally, Davies discloses 32 transmitters that transmit signals (526) converge toward the center to an object (524), as in [0147] and shown in Figure 15, where the signal sequence “can be transmitted from the transmitters in different ways,” such as beginning with transmitter 32 followed by transmitter 16, then transmitter 31, as in [0148], interpreted as a first shot is transmitted adjacent the first outer side, and wherein each subsequent shot moves toward the center. It would have been obvious to combine the teachings of Dubberstein and Melki with the transmitters of Davies because multiple transmitters allow “sampling of fine features of reflected signals that would be considered beyond the resolution associated with the operating signal,” as taught by Davies in [0010].
Regarding Claim 20, Dubberstein discloses all features of the invention as substantially claimed but is not specific to a first shot in the first zone that is transmitted adjacent the first outer side, and wherein each subsequent shot in the first zone moves toward the center. However, Melki teaches the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2, where subsector (42) is interpreted as a first zone adjacent the first outer side. Additionally, Davies discloses 32 transmitters that transmit signals (526) converge toward the center to an object (524), as in [0147] and shown in Figure 15, where the signal sequence “can be transmitted from the transmitters in different ways,” such as beginning with transmitter 1 
Additionally, Dubberstein is not specific to a second zone and a first shot is that is transmitted adjacent the center in the second zone, wherein each subsequent shot in the second zone moves toward the first outer side. However, the method and apparatus resulting from the combination of the ultrasound beams of Dubberstein and the second zone of Melki includes the transmission of subsequent shots toward the first outer side, as designated in Figure 2a of Melki. The cited system of Melki requires a corresponding method and computer, and thus inherently includes a computer program.
Furthermore Dubberstein is not specific to a third zone and a first shot is that is transmitted adjacent the center in the second zone, wherein each subsequent shot in the second zone moves toward the second outer side. However, the method and apparatus resulting from the combination of the ultrasound beams of Dubberstein and the second zone of Melki includes the transmission of subsequent shots toward the first outer side, as designated in Figure 2a of Melki. The cited system of Melki requires a corresponding method and computer, and thus inherently includes a computer program.
Moreover, Dubberstein is not specific to a fourth zone and a first shot that is transmitted adjacent the second outer side, and wherein each subsequent shot in the fourth zone moves toward the center. However, Melki teaches the wide-sector image (40) comprises four sub-sectors (42, 44, 46, and 48) that make up the image field, as in Page 8 Line 10 and shown in Figure 2, where subsector (48) is interpreted as a fourth zone adjacent the second outer side. Additionally, Davies discloses 32 transmitters that transmit signals (526) converge toward the center to an object (524), as in [0147] and shown in Figure 15, where the signal sequence “can be transmitted from the transmitters in different ways,” such as beginning with transmitter 32 followed by transmitter 16, then transmitter 31, as in 
It would have been obvious to combine the teachings of Dubberstein and Melki with the transmitters of Davies because multiple transmitters allow “sampling of fine features of reflected signals that would be considered beyond the resolution associated with the operating signal,” as taught by Davies in [0010].

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubberstein in view of Urbano et. al. (US 5976088).
Regarding Claims 4 and 19, Dubberstein discloses all features of the invention as substantially claimed, but is not specific to a dead time not inserted between any two consecutive shots of a plurality of shots transmitted in the shot sequence. However, Urbano teaches “no dead time” between collection of full-resolution frames (152) when the acquisition system (132) collects full-resolution frames (152) at the maximum rate, and no low resolutions interrogation frames (154) are being collected, as in Column 11 Lines 54-58, interpreted as a dead time is not inserted between any two consecutive shots of the plurality of shots transmitted in the shot sequence. It would have been obvious to combine the teachings of Dubberstein with the lack of dead time taught in Urbano, as “no dead time” allows for the ability to collect “full-resolution frames at the maximum rate and no low-resolution interrogation frames, as taught by Urbano as in Column 11 Lines 55-56. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793             

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793